DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,556,132. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a method for modulating neuronal cellular activity with ultrasonic waves.

U. S. Application No. 16/779,442
U.S. Patent No. 10,556,132
A method for modulating neuronal cellular activity of a neuronal cellular site in a subject, comprising: (i) acoustically coupling at least one component for generating ultrasound waves to an external surface of the subject, and (ii) driving the at least one component for generating ultrasound waves to form at least one stimulus waveform at the neuronal cellular site, the stimulus waveform comprising a plurality of pulses, each pulse of the plurality comprising a plurality of acoustic cycles having one or more frequencies in a range from about 0.02 to about 100 MHz at the site of the cells to be modulated, wherein said each pulse of the plurality comprises a plurality of frequencies and wherein pulses of the plurality are repeated to produce spatial-peak temporal-average intensities of no more than 100 W/cm2.
1. A method for modulating neuronal cellular activity of a neuronal cellular site in a subject, comprising: (i) acoustically coupling at least one component for generating ultrasound waves to an external surface of the subject, and (ii) driving the at least one component for generating ultrasound waves to form at least one stimulus waveform at the neuronal cellular site, the stimulus waveform comprising a plurality of pulses, each pulse of the plurality comprising a plurality of acoustic cycles having a plurality of frequencies in a range from about 0.02 to about 100 MHz at the site of the cells to be modulated, wherein pulses of the plurality are repeated to produce spatial-peak temporal-average intensities of no more than 100 W/cm.sup.2 to modulate neuronal cellular activity at the neuronal cellular site.








Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,403,038. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a method for modulating neuronal cellular activity with ultrasonic waves.

U. S. Application No. 16/779,442
U.S. Patent No. 9,403,038
A method for modulating neuronal cellular activity of a neuronal cellular site in a subject, comprising: (i) acoustically coupling at least one component for generating ultrasound waves to an external surface of the subject, and (ii) driving the at least one component for generating ultrasound waves to form at least one stimulus waveform at the neuronal cellular site, the stimulus waveform comprising a plurality of pulses, each pulse of the plurality comprising a plurality of acoustic cycles having one or more frequencies in a range from about 0.02 to about 100 MHz at the site of the cells to be modulated, wherein said each pulse of the plurality comprises a plurality of frequencies and wherein pulses of the plurality are repeated to produce spatial-peak temporal-average intensities of no more than 100 W/cm2.
. An ultrasound wave generating device for modulating neuronal cellular activity of a neuronal cellular site in a subject, comprising at least one component for generating an ultrasound wave, adapted to deliver a stimulus waveform to the neuronal cellular site; and a controller coupled to the at least one component, the controller comprising a process to determine the stimulus waveform delivered to the neuronal cells, wherein the controller is configured with the process to provide the stimulus waveform comprising a plurality of pulses, each pulse of the plurality comprising a plurality of cycles having one or more frequencies in a range from about 0.02 MHz to about 100 MHz at the site of the cells to be modulated, wherein said each pulse of the plurality of pulses comprises a plurality of frequencies and wherein pulses of the plurality are repeated at a pulse repetition frequency ranging from about 0.001 to about 100 kHz to produce spatial-peak temporal-average intensities of no more than 100 W/cm.sup.2.







Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,858,440. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a method for modulating neuronal cellular activity with ultrasonic waves.


U. S. Application No. 16/779,442
U.S. Patent No. 8,858,440
A method for modulating neuronal cellular activity of a neuronal cellular site in a subject, comprising: (i) acoustically coupling at least one component for generating ultrasound waves to an external surface of the subject, and (ii) driving the at least one component for generating ultrasound waves to form at least one stimulus waveform at the neuronal cellular site, the stimulus waveform comprising a plurality of pulses, each pulse of the plurality comprising a plurality of acoustic cycles having one or more frequencies in a range from about 0.02 to about 100 MHz at the site of the cells to be modulated, wherein said each pulse of the plurality comprises a plurality of frequencies and wherein pulses of the plurality are repeated to produce spatial-peak temporal-average intensities of no more than 100 W/cm2.
    1. An ultrasound wave generating device for modulating neuronal cellular activity of a neuronal cellar site in a subject, comprising at least one component for generating an ultrasound wave, adapted to deliver a stimulus waveform to the neuronal cellular site; and a controller coupled to the at least one component, the controller comprising a process to determine the stimulus waveform delivered to the neuronal cells, wherein the controller is configured with the process to provide the stimulus waveform comprising a plurality of pulses, each pulse of the plurality comprising a plurality of cycles having one or more frequencies in a range from about 0.02 MHz to about 100 MHz at the site of the cells to be modulated, wherein said each pulse of the plurality of pulses comprises a plurality of frequencies and wherein pulses of the plurality are repeated at a pulse repetition frequency ranging from about 0.001 to about 100 kHz to produce spatial-peak temporal-average intensities ranging from 0.0001 to 900 mW/cm.sup.2.





Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,591,419. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a method for modulating neuronal cellular activity with ultrasonic waves.



U.S. Patent No. 8,591,419
A method for modulating neuronal cellular activity of a neuronal cellular site in a subject, comprising: (i) acoustically coupling at least one component for generating ultrasound waves to an external surface of the subject, and (ii) driving the at least one component for generating ultrasound waves to form at least one stimulus waveform at the neuronal cellular site, the stimulus waveform comprising a plurality of pulses, each pulse of the plurality comprising a plurality of acoustic cycles having one or more frequencies in a range from about 0.02 to about 100 MHz at the site of the cells to be modulated, wherein said each pulse of the plurality comprises a plurality of frequencies and wherein pulses of the plurality are repeated to produce spatial-peak temporal-average intensities of no more than 100 W/cm2.
    1. A method for modulating neuronal cellular activity of a neuronal cellular site in a subject, comprising: (i) acoustically coupling at least one component for generating ultrasound waves to an external surface of the subject, and (ii) driving the at least one component for generating ultrasound waves to form at least one stimulus waveform at the neuronal cellular site, the stimulus waveform comprising a plurality of pulses, each pulse of the plurality comprising a plurality of acoustic cycles having one or more frequencies in a range from about 0.02 to about 100 MHz at the site of the cells to be modulated, wherein each of the plurality of pulses comprises a plurality of frequencies and wherein pulses of the plurality are repeated at a pulse repetition frequency ranging from about 0.001 to about 100 KHz to produce spatial-peak temporal-average intensities ranging from about 0.0001 to about 900 mW/cm.sup.2.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by 
 U. S. Patent No. 7,938,780 to Ragauskas et al.
Regarding Claim 1, Ragauskas teaches a method for modulating neuronal cellular activity of a neuronal cellular site in a subject, comprising: (i) acoustically coupling at least one component for generating ultrasound waves to an external surface of the subject, and (ii) driving the at least one component for generating ultrasound waves to form at least one stimulus waveform at the neuronal cellular site, the stimulus waveform comprising a plurality of pulses, each pulse of the plurality comprising a plurality of acoustic cycles having one or more frequencies in a range from about 0.02 2 (Col. 9 lines 10-25 teaches  ultrasonic pulses of 2 MHz, to produce spatial-peak temporal average of .09 W/cm2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793